Exhibit 10.11

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
August 13, 2013 (the “Effective Date”), by and between RMG Networks Holding
Corporation, a Delaware corporation (together with any successor thereto, the
“Company”), and Gregory H. Sachs (the “Executive”).

 

The Company and Executive, intending to be legally bound, hereby agree as
follows:

 

1.     Term. Unless otherwise terminated as provided herein, the term of
employment pursuant to this Agreement will be for a period of five (5) years,
commencing on the Effective Date and expiring on the fifth anniversary of the
Effective Date (the “Term”); provided that Executive’s employment pursuant to
this Agreement may be extended upon the mutual agreement of Executive and the
Company and to the extent extended, the Term will include all such extension
periods.

 

2.     Duties. Executive will hold the office of Executive Chairman and, while
holding the office of Executive Chairman, will become and remain a member of the
Company’s board of directors (the “Board”). Executive will have such strategic
planning oversight duties and responsibilities as may be assigned, from time to
time, by and subject to the direction and supervision of, and shall report to,
the Board, and which are commensurate with his office, and such comparable
duties and responsibilities to the subsidiaries of the Company as may be
assigned, from time to time, by and subject to the direction and supervision of
the Board. During the Term, and excluding any periods of vacation or personal
leave to which Executive is entitled, Executive will render Executive’s services
and time to the Company as is necessary to perform his duties hereunder.
Executive may engage in other activities, in whatever capacity he chooses, as
long as such activities do not violate Section 8(a) hereof. So long as they are
not inconsistent with the terms of this Agreement, Executive shall comply with
all policies, rules and regulations of the Company as well as all directives and
instructions from the Board. The Company shall have the right to purchase in
Executive’s name a “key man” life insurance policy naming the Company and any of
its subsidiaries as the sole beneficiary thereunder, and Executive agrees to
cooperate with the Company’s procurement of such policy, provided that any
information provided to an insurance company or broker shall not be provided to
the Company without the prior written authorization of Executive.

 

3.            Compensation. In exchange for services rendered by Executive
hereunder, the Company will provide Executive with the following compensation
and benefits during Executive’s employment under this Agreement:

 

(a)     Compensation. During the Term, the Company will pay Executive a minimum
salary (the “Base Salary”) of $250,000 per annum in accordance with the general
payroll practices of the Company in effect from time to time. Executive’s
compensation under this Agreement will be subject to such withholding as may be
required by law.

 

(b)     [Reserved].

 

(c)     Benefits. During the Term, Executive and Executive’s eligible dependents
will be offered the opportunity to participate in such medical and other
employee benefit plans for which they are eligible as may be established from
time to time by the Board for other employees of the Company or the subsidiaries
of the Company and for other executive employees of the Company or the
subsidiaries of the Company, and at rates and terms that are not more expensive
to Executive than those extended to other such employees. In no event shall
Executive be eligible to participate in any severance plan or program of the
Company or its subsidiaries, except as set forth in Section 5 of this Agreement.

 

(d)     Vacation. During the Term, Executive will be entitled to four (4) weeks
of paid vacation per calendar year in accordance with the Company’s policy in
effect from time to time. Paid vacation to which Executive is entitled in any
calendar year may not be carried forward to any subsequent calendar year and no
compensation shall be payable in lieu thereof. Vacation days will be taken at
such times and dates at the discretion of the Executive and as will not
significantly interfere with Executive’s duties and responsibilities to the
Company.

 

(e)         Expense Reimbursement and Coverage.

 

(i)     During the Term the Company will reimburse Executive for all reasonable
and necessary out-of-pocket business and travel expenses incurred by Executive
in the performance of the duties and responsibilities hereunder, subject to
written policies and procedures for expense verification and documentation that
the Company or the Board may adopt from time to time.

  

 
 

--------------------------------------------------------------------------------

 

 

(ii)      For security and efficiency purposes, Executive shall be entitled to
use a private aircraft, including the Aircraft (as defined below) or any
comparable aircraft when the Aircraft is unavailable, or a charter service
selected by Executive, on a reasonable basis, subject to periodic review by the
Board, for all worldwide travel that is primarily for a purpose related to
Executive's duties under this Agreement ("Business Travel"). During the Term,
Executive or an affiliate of Executive shall be entitled to reimbursement by the
Company for (A) $4,500 per block hour for Business Travel by Executive on the
Dassault Falcon 900 aircraft owned or leased by an affiliate of Executive (the
"Aircraft"), or a comparable aircraft, (B) out-of-pocket costs, including, but
not limited to, pilot expenses, parking and ramp fees, Federal excise tax and
segment fees, (C) the reasonable cost incurred by Executive or any affiliate of
Executive for any food consumed on board the Aircraft during Business Travel,
and (D) the reasonable costs incurred by Executive or such affiliate for any
overnight meals and lodging for the crew members of the Aircraft incurred during
Business Travel; all subject to the receipt by the Company of appropriate
documentation and receipts with respect to such costs and flying time. The
Company will pay the reasonable cost and expenses of any charter service
selected by Executive. Company shall impute income to Executive in accordance
with applicable Treasury Regulations for personal use of any such aircraft,
except as otherwise agreed to by the Company.

 

(iii)      In the event that Executive or an affiliate of Executive, as
applicable, purchases or leases a private aircraft that is comparable to, and
intended to permanently replace, the Aircraft, the Company shall continue the
reimbursement arrangement for the Aircraft described in clause (i) above with
respect to such replacement aircraft. In the event that Executive or an
affiliate of Executive, as applicable, purchases or leases a private aircraft
that is intended to permanently replace the Aircraft, but is not comparable to
the Aircraft, the Company and Executive shall negotiate in good faith to
determine the appropriate hourly reimbursement rate for actual flying time on
such replacement aircraft, which rate shall consider the average of the hourly
rates of the three nationally recognized private aircraft charter companies
selected by the Company and Executive.

 

(f)     Equity Incentive Plan. The Executive shall be provided with the
opportunity to participate under the Company equity incentive plan, on such
terms and manner determined by the Board or committee thereof administering such
plan.

 

(g)     Assistance. During the Term, the Company will provide and bear all costs
associated with employment of an administrative assistant for Executive,
including but not limited to employee benefits, recruiting fees, etc.

 

(h)     Office. During the Term Executive shall not be required to operate from
Company offices or locations, Executive may operate from wherever he chooses,
and the Company will reimburse Executive for fifty percent (50%) of the rent for
office space leased by Executive, such rent currently being $9,921 per month
subject to annual escalation. For purposes of this agreement, rent will include
all costs associated with the office space, including direct costs associated
with the rental, utility charges, etc., including build out expenses in the
amount of $62,000.

 

4.         Termination. Notwithstanding anything to the contrary in this
Agreement, Executive’s employment hereunder will terminate under any of the
following conditions:

 

(a)     Death. Executive’s employment under this Agreement and any obligations
hereunder will terminate automatically upon the date of Executive’s death.

 

(b)     Disability. The Company will have the right to terminate this Agreement
if Executive becomes disabled. For purposes of this Agreement, “disabled” shall
mean that the Executive suffers from a physical or mental impairment that
prevents Executive from performing the essential functions of Executive’s
position, as set forth in this Agreement, for (i) ninety (90) days or more
(whether or not consecutive) in any twelve month period or (ii) a period of
thirty (30) consecutive days, in each case, as determined by a physician
satisfactory to both Executive and the Company (and, if they cannot agree, then
one to be selected and mutually accepted by their respective doctors).

 

(c)          Termination for Cause. Executive’s employment hereunder may be
terminated by the Company at any time for Cause. For purposes of this Agreement,
“Cause” for termination means the following:

 

(i)     the willful and continued failure of Executive to perform substantially
his duties with the Company (other than any such failure resulting from
Executive's incapacity due to physical or mental illness or any such failure
subsequent to Executive being delivered a Notice of Termination without Cause by
the Company or delivering a Notice of Termination for Good Reason to the
Company) after a written demand for substantial performance is delivered to
Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive's duties
and Executive has failed to cure such failure to the reasonable satisfaction of
the Board; or

 

(ii)      the willful engaging by Executive in gross misconduct which results in
substantial damage to the Company or its affiliates; or

  

 
2

--------------------------------------------------------------------------------

 

 

 

(iii)      Executive's conviction (by a court of competent jurisdiction, not
subject to further appeal) of, or pleading guilty to, a felony which results in
substantial damage to the Company or its affiliates.

 

For purpose of this paragraph 4(c), no act or failure to act by Executive shall
be considered "willful" unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive's action or omission was in
the best interests of the Company or its affiliates, and “duties” shall not
include financial performance of the Company. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company. Cause shall not exist unless and until the Company has
delivered to Executive, along with the Notice of Termination for Cause, a copy
of a resolution duly adopted by three-quarters (3/4) of the entire Board
(excluding Executive) at a meeting of the Board called and held for such purpose
(after reasonable notice to Executive and an opportunity for Executive, together
with counsel, to be heard before the Board), finding that in the good faith
opinion of the Board an event set forth in clauses (i) - (iii) above has
occurred and specifying the particulars thereof in detail. The Board must notify
Executive of any event constituting Cause within thirty (30) days following the
Board's knowledge of its existence or such event shall not constitute Cause
under this Agreement.

 

(d)       Constructive Termination. If any of the following events shall have
occurred, Executive shall be deemed to have been constructively terminated:

 

(i)     any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive's position(s), duties, responsibilities or status with
the Company (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Constructive Termination shall not be
deemed to occur upon a change in duties or responsibilities (other than
reporting responsibilities) that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this paragraph (i);

 

(ii)      a material change in Executive's title or office with the Company;

 

(iii)      any failure by the Company to comply with any of the provisions of
Section 3 of this Agreement;

 

(iv)      the Company requiring Executive to be based at any office or location;
or

 

(v)      any purported termination by the Company of Executive's employment
otherwise than as permitted by this Agreement, it being understood that any such
purported termination shall not be effective for any purpose of this Agreement.

 

Notwithstanding the foregoing, no act or failure to act by the Company shall
give rise to “Constructive Termination” if cured within thirty (30) days of
written notice by the Executive to the Company received within thirty (30) days
of the discovery of the occurrence of such act or failure to act. Further,
Executive must terminate Executive’s employment within thirty (30) days
following the expiration of the cure period for any act or failure to act that
remains uncured under this Section 4(d) in order to effect a termination for
Constructive Termination.

 

(e)     Termination After Notice. Executive’s employment hereunder may be
terminated either by the Company without Cause or by the Executive, in which
event Executive will be entitled to receive Executive’s Base Salary for each day
following notice of such termination that Executive reports and is available for
work until the termination date as provided in this Agreement. To the extent
reasonably practicable, Executive will provide the Company with at least thirty
(30) days’ prior written notice of Executive’s intent to terminate employment
pursuant to this Section 4(e). If Executive’s employment is being terminated
pursuant to any provision of Section 4(c) above, Company shall provide Executive
with notice of the section and the specific reasons for such termination.
Notwithstanding the foregoing, the Company may elect to provide Executive with
compensation and benefits during any notice period and request or direct
Executive not to perform duties for Company during such period.

 

5.            Payments Upon Termination.

 

(a)     Accrued Compensation. Upon termination of Executive’s employment
hereunder (including due to expiration of the Term), the Company will be
obligated to pay and Executive will be entitled to receive the Base Salary that
has accrued for services performed until the date of termination and which has
not yet been paid. In addition, (i) Executive will be entitled to any vested
benefits to which Executive is entitled under the terms of any applicable
benefit plan of the Company, and, to the extent applicable, short-term or
long-term disability plan or program with respect to any disability, and in all
events subject to the payment timing and other restrictions as may be set forth
in such plan or program, and (ii) to the extent permitted by applicable law and
the terms of the Company’s health insurance, long-term healthcare insurance and
life insurance plans, Executive and Executive’s family may (but will not be
required to) elect to continue to participate in the Company’s health insurance,
long-term healthcare insurance and life insurance plans, including any period
required pursuant to COBRA or other applicable law.

  

 
3

--------------------------------------------------------------------------------

 

  

(b)     Without Cause or for Constructive Termination. Upon termination of
Executive’s employment by the Company without Cause or for Constructive
Termination at any time during the Term, the Company will be obligated to pay
and Executive will be entitled to receive: (i) all of the amounts and benefits
described in Section 5(a); and (ii) subject to Section 5(f), (A) Executive’s
then Base Salary (paid in accordance with the Company’s ordinary payroll
policies) during the period beginning on the date of Executive’s termination of
employment and ending on the later of the date that is twelve (12) months
following the date of Executive’s termination of employment or the fifth
anniversary of the Effective Date; and (B) a lump sum payment equal to the
lesser of two percent (2%) of the enterprise value of the Company as of the end
of the calendar month preceding the date of Executive’s termination and
$5,000,000, which amount shall be payable on the 15th of the month following the
Executive’s date of termination of employment, (all the above payments
constituting the “Severance Amount”). Further, any equity incentive awards
including options, warrants and restricted stock units will become fully vested
on the Executive’s date of termination of employment. Executive shall also be
entitled to reimbursement of all reasonable and necessary out-of-pocket business
and travel expenses incurred during the Term by Executive in the performance of
the duties and responsibilities hereunder, subject to written policies and
procedures for expense verification and documentation that the Company or the
Board may adopt from time to time. For purposes of this Section 5(b), enterprise
value of the Company shall be as determined in good faith by the Board and
accepted by Executive in writing. In the event Executive does not accept such
value determination, the parties shall select a national public accounting firm
to make such determination. In the event the parties cannot agree on a firm,
each shall select a firm and those firms will select the firm to make the
determination. The parties shall accept the determination made by such firm as
conclusive for purposes of this Section 5(b).

 

(c)     Death; Disability. Upon termination of Executive’s employment upon death
pursuant to Section 4(a) or upon Executive’s becoming disabled pursuant to
Section 4(b), the Company will be obligated to pay, and Executive will be
entitled to receive all of the amounts and vested benefits described in Section
5(a). For purposes of this Section 5(c), Executive’s designated beneficiary will
be such individual beneficiary or trust, located at such address, as Executive
may designate by notice to the Company from time to time or, if Executive fails
to give notice to the Company of such a beneficiary, Executive’s estate.
Notwithstanding the preceding sentence, the Company will have no duty, in any
circumstances, to attempt to open an estate on behalf of Executive, to determine
whether any beneficiary designated by Executive is alive or to ascertain the
address of any such beneficiary, to determine the existence of any trust, to
determine whether any person or entity purporting to act as Executive’s personal
representative (or the trustee of a trust established by Executive) is duly
authorized to act in that capacity, or to locate or attempt to locate any
beneficiary, personal representative, or trustee.

 

(d)     Expiration of Term or Other Termination. Upon: (i) voluntary termination
of employment at any time during the Term by Executive for any reason
whatsoever; or (ii) termination of employment by the Company for Cause, the
Company will have no further liability under or in connection with this
Agreement, except to provide all of the amounts and vested benefits described in
Section 5(a).

 

(e)     Breach Post-Termination. If (i) the Company has any obligation pursuant
to Section 5(a)-(c) to make payments or provide other benefits to Executive
following the last day of Executive’s employment by the Company, and the Board
determines in good faith that Executive has (ii) (A) breached the terms and
conditions of the Release, Section 6 or Section 7, or (B) engaged in conduct in
violation of Section 8, then the Company may, upon providing thirty (30) days
prior written notice of such determination (and providing the Executive the
reasonable opportunity to cure such breach or violation during such thirty (30)
day period), in its discretion and without limiting any other remedies that may
be available to the Company, cease providing any such payments or other benefits
pursuant to Section 5(b). If Executive disputes such determination by providing
written notice of such dispute to the Company within thirty (30) days from the
later of (i) the date of the Company determination notice, and (ii) the end of
any cure period, the Company shall be required to place all payments in escrow
with Wilmington Trust pending resolution of such dispute.

 

(f)     Release. Notwithstanding anything herein to the contrary, payments of
the Severance Amount are conditioned on Executive (or, in the event of
Executive’s death or disability, the estate of Executive or the authorized legal
representative, if any, of Executive, respectively) executing on or before the
twenty-first (21st) day following Executive’s Separation from Service (as
defined below), and not revoking, a release agreement of all claims against the
Company (the “Release”), in the form attached hereto as Exhibit A, and continued
compliance with the provisions of Section 6, Section 7 and Section 8. If the
designated period during which Executive may execute the Release and the
subsequent revocation period spans two taxable years of the Executive, payment
of the Severance Amount will be made in the second taxable year.

 

6.            Ownership of Intellectual Property. During the period of
Executive’s employment or service with the Company, to the extent that
Executive, alone or with others, develops, makes, conceives, contributes to or
reduces to practice, or has prior to the date hereof done any of the foregoing,
any intellectual property related to the duties of Executive hereunder or which
results in any way from Executive using the resources of the Company or any of
its affiliates, whether or not during working hours, such intellectual property
is and will be the sole and exclusive property of the Company. The foregoing
provision shall not apply to any intellectual property that is not related to
the business of the Company or was developed for charitable or academic use and
which was not developed using resources of the Company or any of its affiliates
or during working hours. To the extent any such intellectual property can be
protected by copyright, and is deemed in any way to fall within the definition
of “work made for hire” as such term is defined in 17 U.S.C. §101, such
intellectual property will be considered to have been produced under contract
for the Company as a work made for hire. In any event, and regardless of whether
such intellectual property is deemed to be a “work made for hire”, Executive
will disclose any and all such intellectual property to the Company and does
hereby assign to the Company any and all right, title and interest which
Executive may have in and to such intellectual property. Upon the Company’s
request at any time and at their expense, including any time after termination
of Executive’s employment, to the extent Executive can reasonably do so,
Executive will execute and deliver to the Company such other documents as the
Company deems reasonably necessary to vest in the Company the sole ownership of
and exclusive worldwide rights in and to, all of such intellectual property.

  

 
4

--------------------------------------------------------------------------------

 

 

7.            Non-Disclosure of Confidential Information. Executive acknowledges
and agrees that, during the Term, Executive may have access to and become
familiar with various trade secrets and other confidential or proprietary
information of the Company or any of its affiliates including, but not limited
to, the Company’s existing and contemplated services and products,
documentation, technical data, contracts, business and financial methods,
practices and plans, costs and pricing, lists of the Company’s customers,
prospective customers and contacts, suppliers, vendors, consultants and
employees, methods of obtaining customers, suppliers, vendors, consultants and
employees, financial and operational data of the Company’s present and
prospective customers, suppliers, vendors, consultants and employees, and the
particular business requirements of the Company’s present and prospective
customers, suppliers, vendors, consultants and employees, marketing and sales
literature, records, software, diagrams, source code, object code, product
development, trade secrets; and the Company’s techniques of doing business,
business strategies and standards (including all non-public information of the
Company, collectively, the “Confidential Information”). Executive expressly
agrees not to disclose any Confidential Information, directly or indirectly, nor
use Confidential Information in any way, either during the Term and thereafter.
Specifically, during the Term and thereafter, Executive (i) will maintain the
Confidential Information in strict confidence; (ii) will not disclose any
Confidential Information to any person or other entity; (iii) will not use any
Confidential Information to the detriment of the Company or any of its
affiliates; (iv) will not authorize or permit such use or disclosure; and (v)
will comply with the policies and procedures of the Company regarding use and
disclosure of Confidential Information. All files, papers, records, documents,
drawings, specifications, equipment and similar items relating to the business
of the Company and Confidential Information, whether prepared by Executive or
otherwise coming into Executive’s possession, will at all times remain the
exclusive property of the Company and such items and all copies thereof will be
returned to the Company at the Company’s request or upon the expiration or
termination of Executive’s employment. In connection with Executive’s
termination of employment with the Company, Executive will reasonably cooperate
with the Company in completing and signing a termination statement or affidavit
in the form reasonably proscribed by the Company, which will contain Executive’s
certification that Executive has no tangible Confidential Information in
Executive’s possession.

 

8.             Restrictive Covenants. In the course of the employment of
Executive hereunder, and because of the nature of Executive’s responsibilities,
Executive will acquire valuable and confidential information and trade secrets
with regard to the Company’s and its affiliates’ business operations, including,
but not limited to, the Confidential Information. In addition, Executive may
develop on behalf of the Company, a personal acquaintance with some of the
Company’s and its affiliates’ customers and prospective customers. As a
consequence, Executive will occupy a position of trust and confidence with
respect to the Company’s and its affiliates’ affairs and its services. In view
of the foregoing, and in consideration of the remuneration paid and to be paid
to Executive under this Agreement, Executive agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company and its
affiliates that Executive make the restrictive covenants contained in this
Agreement regarding the conduct of Executive during and after the employment
relationship with the Company, and that the Company may suffer irreparable
injury if Executive engages in conduct prohibited thereby. In consideration of
Executive’s employment hereunder, and other good and valuable consideration, the
receipt of which is hereby acknowledged, Executive agrees as follows:

 

(a)     Non-Competition. Subject to the next sentence of this Section 8(a),
during the period commencing on the Effective Date and ending on the date that
is twelve (12) months following the end of the Term (such period, which will be
extended by the amount of time during which Executive is in violation of any
provision of this Section 8, the “Restricted Period”), Executive will not engage
in, manage, operate, finance, control or participate in the ownership,
management or financing or control of, become employed by, or become affiliated
or associated with, directly or indirectly, whether as an officer, director,
shareholder, owner, co-owner, affiliate, partner, agent, representative,
consultant, independent contractor or advisor, or otherwise render services or
advice to, guarantee any obligation of, or acquire or hold (of record,
beneficially or otherwise) any direct or indirect interest in a business that
sells or provides products or services that are the same as the products or
specialized services (provided that such “specialized services” shall not
include those services which would unreasonably restrict Executive from
utilizing Executive’s education and expertise in future employment, as long as
such employment and specialized services are not competitive with the Company or
any of its subsidiaries) sold or provided by the Company or its subsidiaries at
any time while Executive is an employee or director of the Company (a
“Competitor”); provided, however, that Executive may own, as a passive
investment, shares of capital stock of any Competitor if (A) such shares are
listed on a national securities exchange or traded on a national market system
in the United States, (B) Executive, together with any of Executive’s affiliates
and Executive’s immediate family members (which shall mean Executive’s wife and
direct lineal descendants, but shall not include any other blood relative), owns
beneficially (directly or indirectly) less than five percent (5%) of the total
number of shares of such entity’s issued and outstanding capital stock, and (C)
neither Executive nor any of Executive’s affiliates is otherwise
associated directly or indirectly with such Competitor or any of its affiliates.
During the Term, Executive shall submit to the Board all business, commercial
and investment opportunities or offers presented to Executive or of which
Executive becomes aware which relate to the Company business (“Company
Opportunities”). Unless approved by the Board or the Board does not pursue a
Company Opportunity within thirty (30) days of submission by Executive,
Executive shall not accept or pursue, directly or indirectly, any Company
Opportunities on Executive’s own behalf.

  

 
5

--------------------------------------------------------------------------------

 

 

(b)        Non-Solicitation. During the Restricted Period, Executive will not
either on Executive’s own behalf or on behalf of any third party (except the
Company), directly or indirectly:

 

(i)     (A) seek to induce or otherwise cause any person or entity that is a
then-current customer of the Company, or has been a customer of the Company or
one of its affiliates within the then-preceding twenty-four (24) months (a
“Customer”), or any prospective customer to which the Company or one of its
affiliates has made a proposal at that time or has taken actions or made efforts
of which Executive is aware related to making a proposal at that time (1) to
cease being a customer of or to not become a customer of the Company or one of
its affiliates, or (2) to divert any business of such Customer from the Company
or one of its affiliates, or otherwise, to discontinue or alter in a manner
adverse to the Company or one of its affiliates, such business relationship, or
(B) in any manner that is in competition with the Company or one of its
affiliates solicit for business, provide services to, do business with or become
employed or retained by, any Customer or potential customer solicited the
Company or one of its affiliates;

 

(ii)      hire, solicit or encourage to leave the employment or service of the
Company or one of its affiliates, any officer or employee of the Company or one
of its affiliates, or hire or participate (with another third party) in the
process of hiring any person or entity who is then, or who within the preceding
twenty-four (24) months was an employee of the Company or one of its affiliates,
or provide names or other information about the Company’s or its affiliates’
employees to any person or entity under circumstances which could lead to the
use of that information for purposes of recruiting or hiring, other than Loren
Buck and the executive assistant of Executive who are excluded from the
limitations of this Section 8(b); or

 

(iii)     except as an employee of a Customer as permitted herein, otherwise
interfere with, disrupt, or attempt to interfere with or disrupt, the
relationship between the Company or one of its affiliates and any of their
respective Customers, suppliers, consultants or employees.

 

(c)       Non-Disparagement. During the Term and thereafter, Executive will not
at any time publish or communicate to any person or entity, directly or
indirectly, any Disparaging (as defined below) remarks, comments or statements
concerning the Company, its parent, subsidiaries and affiliates, or any of their
respective present and former members, managers, directors, officers, successors
and assigns. During the Term and thereafter, Company will not at any time
publish or communicate to any person or entity, directly or indirectly, any
Disparaging remarks, comments or statements concerning Executive. “Disparaging”
remarks, comments or statements are those that impugn the character, honesty,
integrity, reputation, morality or business acumen or abilities in connection
with any aspect of the operation of business of the individual or entity being
disparaged. This Section 8(c) will not be applicable to (i) truthful testimony
obtained through subpoena, (ii) any truthful information provided pursuant to
investigation by any Governmental Authority, or (iii) any truthful information
provided pursuant to any claim by the Executive or the Company under this
Agreement or any of the other documents relating to the Transaction asserted in
good faith.

 

(d)       Acknowledgment. The parties agree that the restrictions placed upon
Executive are reasonable and necessary to protect the Company’s legitimate
interests. Executive acknowledges that, based upon the advice of legal counsel
and Executive’s own education, experience and training, (i) these provisions
will not prevent Executive from earning a livelihood and supporting Executive
and Executive’s family during the Restricted Period, (ii) the restrictions
contained in this Agreement are reasonable and necessary for the protection of
the business and goodwill of the Company, (iii) the foregoing restrictions on
competition are fair and reasonable in type of prohibited activity, geographic
area covered, scope and duration, (iv) the consideration provided by the Company
under this Agreement is not illusory, and (v) such provisions do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of the Company. In consideration of the foregoing, and in light of
Executive’s education, skills, and abilities, Executive agrees that Executive
will not assert that, and it should not be considered that, any provision of
this Section 8 are otherwise void, voidable or unenforceable, or should be
voided or held unenforceable.

 

(e)       Additional Time. Executive agrees that the period during which the
covenants contained in this Section 8 will be effective will be computed by
excluding from such computation any time during which Executive is in violation
of any provision of this Section 8.

 

(f)        Independent Agreement. The covenants on the part of Executive in this
Agreement will be construed as an agreement independent of any other agreement
and independent of any other provision of this Agreement, and the existence of
any claim or cause of action by Executive against the Company, whether
predicated upon this Agreement or otherwise, (other than the Company’s willful
and intentional failure to pay the Severance Amount, if payable hereunder) will
not constitute a defense to the enforcement by the Company of such covenants.
Each of the covenants of this Agreement are given by Executive as part of the
consideration for this Agreement and as an inducement to the Company to enter
into this Agreement.

  

 
6

--------------------------------------------------------------------------------

 

  

(g)       Subsequent Employment. Executive hereby covenants and agrees to, as
promptly as possible following Executive’s acceptance of any subsequent
employment or consulting arrangement that Executive undertakes on behalf of
persons or entities other than the Company or any of its subsidiaries during the
Restricted Period, notify the Company in writing of any such arrangement,
provided, however, that failure to so provide such notice shall not result in
any claim for damages by Company hereunder unless any subsequent employment or
consulting arrangement that Executive undertakes is on behalf of a Competitor.
Executive agrees that, during the Restricted Period, the Company may notify any
person or entity employing or otherwise retaining the services of Executive or
evidencing an intention of employing or retaining the services of Executive of
the existence and provisions of this Section 8.

 

9.             Reformation. In furtherance and not in limitation of the
foregoing, should any duration, scope or geographical restriction on business
activities covered under any provision of this Agreement be found by any court
of competent jurisdiction to be less than fully enforceable due to its breadth
of restrictiveness or otherwise, Executive and the Company intend that such
court will enforce this Agreement to the full extent the court may find
permissible by construing such provisions to cover only that duration, extent or
activity which may be enforceable. Executive will, at the Company’s request,
join the Company in requesting that such court take such action. Executive and
the Company acknowledge the uncertainty of the law in this respect and intend
that this Agreement will be given the construction that renders its provisions
valid and enforceable to the maximum extent permitted by law.

 

10.           Conflicts of Interests. During the Term, without the prior written
approval of the Company, Executive will not knowingly engage in any activity
which is in conflict with the Company’s interests. In furtherance of this
covenant, Executive agrees during the Term that: (a) Executive will notify the
Company of any conflicts of interest or excessive gifts or offers of gifts or
remuneration from customers, suppliers or others doing or seeking to do business
with the Company; (b) Executive will not receive remuneration from any party
doing business with or competing with the Company unless the prior written
consent of the Company is first obtained; and (c) Executive will promptly inform
the Company of any Company Opportunities that come to Executive’s attention that
relate to the existing or prospective business of the Company, and Executive
will not participate in any such opportunities on behalf of any person or entity
other than the Company other than as provided in Section 8(a); provided,
however, that Executive may engage in non-competitive outside business
activities, Executive’s charitable efforts and managing Executive’s personal
investments to the extent that such investments and time do not conflict with
the Company’s interests.

 

11.           Unique Nature of Agreement. Executive recognizes that the services
to be rendered by Executive are of a special, unique, unusual, extraordinary,
and intellectual character involving a high degree of skill and having a
peculiar value, the loss of which will cause Company immediate and irreparable
harm, which cannot be adequately compensated in damages. In the event of a
breach or threatened breach by Executive of this Agreement, Executive consents
that the Company may be entitled to injunctive relief, both preliminary and
permanent, without bond or proof of specific damages, and Executive will not
raise the defense that the Company has an adequate remedy at law. In addition,
the Company may be entitled to any other legal or equitable remedies as may be
available under law. The remedies provided in this Agreement will be deemed
cumulative and the exercise of one will not preclude the exercise of any other
remedy at law or in equity for the same event or any other event.

 

12.           Miscellaneous.

 

 (a)     Severability. The covenants, provisions and sections of this Agreement
are severable, and in the event that any portion of this Agreement is held to be
unlawful or unenforceable, the same will not affect any other portion of this
Agreement, and the remaining terms and conditions or portions thereof will
remain in full force and effect. This Agreement will be construed in such case
as if such unlawful or unenforceable portion had never been contained in this
Agreement, in order to effectuate the intentions of the Company and Executive in
executing this Agreement.

 

 (b)     No Waiver. The failure of either the Company or Executive to object to
any conduct or violation of any of the covenants made by the other under this
Agreement will not be deemed a waiver of any rights or remedies. No waiver of
any right or remedy arising under this Agreement will be valid unless set forth
in an appropriate writing signed by both the Company and Executive.

 

 (c)     Assignment. This Agreement is binding upon the Company and Executive
and their respective heirs, personal representatives, successors and assigns;
provided that, the services to be rendered by Executive to the Company under
this Agreement are personal in nature and, therefore, Executive may not assign
or delegate Executive’s rights, duties or obligations under this Agreement, and
any attempt to do so will be null and void. The Company may assign its rights
under this Agreement or delegate its duties and responsibilities under this
Agreement to any subsidiary of the Company or to any entity acquiring all or
substantially all of the assets of the Company or to any other entity into which
the Company may be liquidated, merged or consolidated. In furtherance of such
right of assignment, Executive agrees to acknowledge such assignment in writing.

  

 
7

--------------------------------------------------------------------------------

 

 

 (d)     Survival. Provisions of this Agreement which by their nature are
intended to survive termination of Executive’s employment with the Company or
expiration of this Agreement will survive any such termination or expiration of
this Agreement, including Section 5, Section 6, Section 7, Section 8, Section 9,
Section 11 and Section 12.

 

 (e)     Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of Delaware without giving effect to the
choice of laws principles thereof.

 

 (f)     Jurisdiction; Venue. Each of the parties hereto by its execution
hereof:

 

(i)     irrevocably submits to the jurisdiction of any state court located in
Delaware and to the jurisdiction of the United States District Court for the
District of Delaware for the purpose of any suit, action or other proceeding
arising out of or based on this Agreement or the subject matter hereof, and
agrees that any state and federal court serving Wilmington, Delaware will be
deemed to be a convenient forum;

 

(ii)     waives to the extent not prohibited by applicable law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such proceeding
brought in any of the above-named courts, any claim that it is not subject
personally to the jurisdiction of such courts, that its property is exempt or
immune from attachment or execution, that any such proceeding is brought in an
inconvenient forum, that the venue of such proceeding is improper, or that this
Agreement, or the subject matter hereof, may not be enforced in or by such
court; and

 

(iii)     agrees that the substantially-prevailing party in any such litigation
shall be awarded his, her or its reasonable counsel fees and costs.

 

The parties hereto hereby consent to service of process in any such proceeding
in any manner permitted by the laws of Delaware, and agree that service of
process by registered or certified mail, return receipt requested, at its
address specified in or pursuant to this Agreement is reasonably calculated to
give actual notice.

 

 (g)     Disputes or Controversies. Executive recognizes that should a dispute
or controversy arising from or relating to this Agreement be submitted for
adjudication to any court, the preservation of the secrecy of Confidential
Information may be jeopardized. Therefore, if the dispute or controversy
involves significant trade secrets of the Company or its subsidiaries, then, at
the Company’s reasonable request, all pleadings, documents, testimony, and
records relating to any such adjudication will be maintained in secrecy and will
be available for inspection by the Company, Executive and their respective
attorneys, experts and other agents, who will agree, in advance and in writing,
to receive and maintain all such information in secrecy, except as may be
limited by them in writing.

 

 (h)     No Oral Modifications. No alterations, amendments, changes or additions
to this Agreement will be binding upon either the Company or Executive unless
reduced to writing and signed by both the Company and Executive.

 

 (i)     Notices. All notices under this Agreement will be sent and deemed duly
given when posted in the United States first-class mail, postage prepaid to the
addresses set forth on the signature page of this Agreement. These addresses may
be changed from time to time by written notice to the appropriate party.

 

 (j)     Entire Agreement. This Agreement, including the Exhibits attached
hereto, constitutes the entire understanding between the Company and Executive,
and supersedes as of the Effective Date all prior oral or written
communications, proposals, representations, warranties, covenants,
understandings or agreements between the Company and Executive, relating to the
subject matter of this Agreement, including the Prior Agreements. By entering
into this Agreement, Executive certifies and acknowledges that Executive has
carefully read all of the provisions of this Agreement, and that Executive
voluntarily and knowingly enters into said Agreement.

 

 (k)     NO JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

 

 (l)     Advice of Counsel and Construction. The parties acknowledge that all
parties to this Agreement have been represented by counsel, or had the
opportunity to be represented by counsel of their choice. Accordingly, the rule
of construction of contract language against the drafting party is hereby waived
by all parties. Additionally, neither the drafting history nor the negotiating
history of this Agreement may be used or referred to in connection with the
construction or interpretation of this Agreement.

  

 
8

--------------------------------------------------------------------------------

 

 

 

 (m)     Section 409A. Each payment under this Agreement, including each payment
in a series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. §1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, the regulations
and other binding guidance promulgated thereunder (“Section 409A”), including,
but not limited to, by compliance with the short-term deferral exemption as
specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary separation pay
exception within the meaning of Treas. Reg. §1.409A-1(b)(9)(iii), or (ii) in
compliance with Section 409A, including, but not limited to, being paid pursuant
to a fixed schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and
the provisions of this Agreement will be administered, interpreted and construed
accordingly. If, nonetheless, this Agreement either fails to satisfy the
requirements of Section 409A or is not exempt from the application of Section
409A, then the parties hereby agree to amend or to clarify this Agreement in a
timely manner so that this Agreement either satisfies the requirements of
Section 409A or is exempt from the application of Section 409A, provided,
however, that no such amendment or clarification shall reduce the economic
benefit that Executive was to derive from this Agreement prior to such amendment
or clarification.

 

 (n)     Separation from Service. Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under this Agreement that are
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
later of: (i) the thirtieth (30th) day following Executive’s Separation from
Service; or (ii) if the Executive is a “specified employee”, then no payment or
benefit that is payable on account of the Executive’s “separation from service”
shall be made before the date that is six months after the Executive’s
“separation from service” (or, if earlier, the date of the Executive’s death) if
and to the extent that such payment or benefit constitutes deferred compensation
(or may be nonqualified deferred compensation) under Section 409A and such
deferral is required to comply with the requirements of Section 409A.  Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule and the remaining payments shall be
made as provided in this Agreement.  Unless otherwise required to comply with
Section 409A, a payment or benefit shall not be deferred if:

 

(x) it is not made on account of the Executive’s “separation from service”,

 

(y) it is required to be paid no later than within 2 ½  months after the end of
the taxable year of the Executive in which the payment or benefit is no longer
subject to a “substantial risk of forfeiture”, as that term is defined for
purposes of Section 409A, or

 

(z) the payment satisfies the following requirements: (A) it is being paid or
provided due to the Company’s termination of the Executive’s employment without
Cause or the Executive’s termination of employment pursuant to a Constructive
Termination, (B) it does not exceed two times the lesser of (1) the Executive’s
annualized compensation from the Company for the calendar year prior to the
calendar year in which the termination of the Executive’s employment occurs, and
(2) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Executive’s
employment terminates, and (C) the payment is required under this Agreement to
be paid no later than the last day of the second calendar year following the
calendar year in which the Executive incurs a “separation from service”.

 

 For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

 

 (o)     Taxable Reimbursements. (i) Any reimbursements by the Company to the
Executive of any eligible expenses under Sections 3(e) and 3(i) hereof, that are
not excludable from the Executive’s income for Federal income tax purposes (the
“Taxable Reimbursements”) shall be made on or before the last day of the taxable
year of the Executive following the year in which the expense was incurred.

 

 (ii)      The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to the Executive under Section 3 hereof, during
any taxable year of the Executive shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
the Executive.

 

 (iii)      The right to Taxable Reimbursement, or in-kind benefits, shall not
be subject to liquidation or exchange for another benefit.

  

 
9

--------------------------------------------------------------------------------

 

  

(p)     Counterparts; Electronic Signature. This Agreement may be executed in
one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Further, this
Agreement may be executed by transfer of an originally signed document by
facsimile, e-mail or other electronic means, any of which will be as fully
binding as an original document.

 

(Signatures on following page.)

 

 
10

--------------------------------------------------------------------------------

 

 

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS
CONSULTED WITH AN ATTORNEY OF EXECUTIVE’S CHOOSING TO THE EXTENT EXECUTIVE
DESIRES LEGAL ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL
OF THE PROVISIONS IN THE AGREEMENT.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year above written.

 

COMPANY:

 

RMG Networks Holding Corporation

 

By:

/s/ Garry K. McGuire, Jr.

Title:

CEO

 

 

Address:

 

500 N. Central Expressway

Suite 175

Plano, Texas 75045

 

Copy to:

 

Greenberg Traurig, LLP

Attention: Ameer Ahmad

77 West Wacker Drive

Suite 3100

Chicago, IL 60601

Facsimile: (312) 456-8435

Email: ahmada@gtlaw.com

 

 

EXECUTIVE:

 

/s/ Gregory H. Sachs

Gregory H. Sachs

 

 

 

Address:

520 Lake Cook Road

Suite 650

Deerfield, IL 60015

  

Signature Page to Executive Employment Agreement

 

 


--------------------------------------------------------------------------------

 

  

Exhibit A

 

Form of Waiver and Release

 

I am entering into this Waiver and Release pursuant to Section 5(f) of the
Executive Employment Agreement dated as of ___________, 2013 (the “Employment
Agreement”) between RMG Networks Holding Corporation and me, and in
consideration of the payments and other benefits to be made to me pursuant to
the Employment Agreement (the “Benefits”), which were offered to me in exchange
for my agreement, among other things, to waive all of my claims against and
release RMG Networks Holding Corporation and its current or former predecessors,
successors, owners and assigns (collectively referred to as the “Company”), all
of the current or former affiliates (including parents and subsidiaries) of the
Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ current or former directors and officers, employees and agents,
insurers, employee benefit plans and the fiduciaries and agents of said plans
(collectively, with the Company and Affiliates, referred to as the “Covered
Parties”) from any and all claims, demands, actions, liabilities and damages
arising out of or relating in any way to (i) my employment with or separation
from the Company or the Affiliates or (ii) any acts, omissions or occurrences
prior to or on the Effective Date (as defined below) of this Waiver and
Release[, other than those claims, demands, actions, liabilities and damages
arising exclusively out of (A) my status as a stockholder of the Company, (B)
the Stockholder Agreement of the Company to which I am a party or (C) any Award
Agreement evidencing an award of Options to the me pursuant to the Company’s
2013 Equity Incentive Plan]1.

 

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it, or I have
waived such time period in accordance with applicable law.

 

In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company or the Affiliates, and
(2) knowingly and voluntarily waive all claims and release the Covered Parties
from any and all claims, demands, actions, liabilities, and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates, except: (A) my vested rights
under the terms of employee benefit plans sponsored by the Company or the
Affiliates; (B) with respect to such rights, claims as may arise after the
Effective Date of this Waiver and Release; (C) rights to indemnity I may be
otherwise be entitled to by contract or by law; and (D) moneys, compensation or
other benefits already owing to me. This Waiver and Release includes, but is not
limited to, claims and causes of action under: Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law. Further, I expressly represent that no promise or
agreement which is not expressed in the Employment Agreement has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Covered Parties or any of their agents. I agree that this Waiver and Release
is valid, fair, adequate and reasonable, is entered into with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.

 

Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Employment
Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).

 

                                   

 

1   To be updated at the time of separation.

 

 


--------------------------------------------------------------------------------

 

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the Employment Agreement set forth the entire understanding and
agreement between me and the Company or any other member of the Covered Parties
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Covered Parties. I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
[to be completed at the time of separation:] [Name], [Title], [Company]
[Address, City, State ZIP], in which case the Waiver and Release will not become
effective. In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me Benefits. I understand that failure to revoke
my acceptance of the offer within 7 calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable on the eighth day after I signed this Waiver and Release (the
“Effective Date”).

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to or on the Effective Date of
this Waiver and Release. By execution of this document, I do not waive or
release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company or any
other member of the Covered Parties which occur after the date of the execution
of this Waiver and Release.

 

 

Employee’s Printed Name

 

Company Representative

                 

Employee’s Signature

 

Company’s Signature Date

           

Employee’s Signature Date

   



2